Hoch, J.
(dissenting): Although it fell to my lot to write the opinion for the court in this case I cannot concur. In my opinion the decision gives an unsound construction to the workmen’s compensation act and one which is not required by any of the decisions cited in its support. The result portends grave injustice to both employers and employees.
The decision is predicated upon our repeated holding that the workmen’s compensation act is complete in itself and that the procedure to be followed is to be found in the act and is not to be supplemented by borrowing rules from the code of civil procedure. I have no disagreement with that rule nor with any of the cases cited in its support. But neither the rule nor the cited cases determine the issue here.
In order to uphold the power of the district court to modify its award, within twenty days and within the term, it is not necessary to go outside the act. And no borrowing of rules of procedure is involved. The question here relates to the inherent powers of the court in discharging the duties imposed upon it under the act.
The real import of the instant decision is that in hearing and determining appeals under the compensation act'a district court has no inherent power at all as a court. I have examined every decision of this court which appeared to have any bearing upon this question and have found no declaration which supports that view. Certainly there is no specific provision to that effect in the act. On the contrary, the act, in my opinion, recognizes such inherent power, by necessary implication.
To clarify the issue, let us first restate the facts, briefly. In doing so we need not refer to the matter of temporary total disability or to the allowance for medical and hospital expenses. Those items were the same in all awards of both commissioner and court, and are not now in controversy. We are concerned only with the ques*778tion of partial permanent disability. The commissioner found that the claimant had suffered a ten percent partial permanent disability as a result of the accident. On appeal the district court made an award on July 31, 1945, in which the claim as to permanent disability was rejected. The court stated that it felt the claim had not been established. Under the statute the claimant had twenty days in which to appeal, upon questions of law. A few days after the court had entered its award the claimant filed a “motion” asking the court to reconsider and modify the award. On the 14th day after the award was made — or to put it otherwise, six days before the time for taking an appeal to this court had expired— the district court entered its order of August 14, 1945, modifying the award of July 31. In doing so the court stated that it had concluded that it had been “in error in finding from the evidence that the claimant was not entitled to an award of permanent partial disability following his period of temporary total disability.” The former award was then modified to conform to the one which had • been made by the commissioner. Although the district court’s order so modifying its award was made within the term and well within the appeal period of twenty days, this court now holds the order void.
At this point let me make it clear that I fully agree, that there is no provision in the act for motions for a new trial or for other post-trial motions. The claimant’s “motion” to modify could not extend the time for taking appeal from the award of July 31, 1945. I do not regard the “motion” as having any legal, any procedural effect whatever. It amounted simply to a request directed to the court’s discretion in the exercise of an inherent power which the court had, motion or no motion.
The compensation act provides that appeals may be taken “to the district court of the county where the cause of action arose upon questions of law and fact as presented and shown by a transcript of the evidence and the proceedings as presented, had and introduced before the commission.” On such appeal “the district court shall have jurisdiction to grant or refuse compensation, or to increase or diminish any award of the commission as justice, may require.” (Italics supplied.) As far as is here pertinent,rthat is all.
Now what is this “district court” to which appeals may be taken? The compensation act does not tell us. Is it some mythical tribunal, undefined, unidentified? Certainly not. It is an established, *779living institution. It has a presiding judge elected or chosen pro tem as provided by law, it has a clerk to keep the record of its acts, a reporter to record its proceedings, a sheriff to serve its processes, a bailiff to preserve order. And yet the compensation act tells none of this, or of any other functions essential to the vitality of the “district court” as a tribunal to which appeals may be taken.
That district courts, as other courts of general jurisdiction, have certain inherent powers, independent of statute, is too well established to require any lengthy discussion. (14 Am. Jur. 370 §171; 21 C. J. S., p. 41, § 31, p. 136 note 17, p. 148 notes 26, 27; 21 Words and Phrases, p. 363; Karr v. Moffett, 105 Kan. 692, 185 Pac. 890; State v. Superior Court, 39 Ariz. 242, 5 P. 2d 192, 194; State, ex rel. Gentry v. Becker, 351 Mo. 769, 174 S. W. 2d 181; 3d Dec. Dig. Judgments, Key No. 341.) For instance, can it be doubted that the district court has inherent power to preserve order and decent behavior while hearing an appeal in a workmen’s compensation case? The act does not so provide, but certainly such power exists independent of statute (21 C. J. S. 139). Or suppose one of the attorneys who has been permitted to take the transcript from the clerk’s office for the purpose of study refuses to deliver it in court at an appointed time? . Will anyone contend that the court would not have power to issue process to require its delivery or to punish for contempt? Even aside from the specific provision therefor in the statute (G. S. 1935, 20-302) a district court has inherent power to punish for contempt (In re Millington, 24 Kan. 214). The district court’s inherent power to prevent abuse of its process (Patterson v. Glass Co., 91 Kan. 201, 208, 137 Pac. 955) certainly would not be denied simply because the case at hand was under the workmen’s compensation act. Surely the “district court” to which compensation appeals may be taken is not a naked tribunal, stripped, in this isolated instance, of all inherent powers.
Included in the inherent powers of the district court is the control of its own judgments, during the term — or as it has frequently been said, the judgment of the court is “within the bosom of the court” during the term in which it is entered. That principle is so well established that there is really no need to cite authorities in its support. “The procedure for vacating judgments during term is not controlled by statute, but is an inherent power within the court.” (Mosher v. Mutual Home & Savings Ass’n, [Ohio App.], 41 N. E. 2d 871, 874.) This rule has been repeatedly and consist*780ently followed by this court. (Cornell University v. Parkinson, 59 Kan. 365, 371, 53 Pac. 138; Sylvester v. Riebolt, 100 Kan. 245, 166 Pac. 510; J. B. Colt Co. v. Clark, 125 Kan. 722, syl. ¶ 2, 266 Pac. 41; Rasing v. Healzer, 157 Kan. 516, 142 P. 2d 832.)
Let me again make clear that I am not contending that the district court may exercise inherent power in contravention of any provisions of the compensation act. The act provides that appeals can only be taken within twenty days after the award is made. And it may well be argued that under our decisions the court’s power to control its judgment within the term can only be exercised within that twenty-day period. We have said that’ when the twenty days have expired, without appeal, the award has become final. In Dobson v. Apex Coal Co., 150 Kan. 80, 91 P. 2d 5, it was said that since no appeal had been taken the award of the commissioner had become, final. In Lenon v. Standard Oil Co., 134 Kan. 289, 292, 5 P. 2d 853, it was said concerning an award by the district court: “Unless appealed from, and subjected to a review provided by section 28 of the act, it is the final determination of the controversy.” (Italics supplied.) I see no reason to hold that within-the term, and within the twenty days provided for taking appeals, the award, like any other judgment, is not “within the bosom of the court."
If the court’s reasoning in this case is sound then it would apply with equal force to all awards however mistakenly made by the court, contrary to its real intention, since there is no provision in the act for nunc pro tunc orders, and any finding made by mistake, with conflict of evidence on issues of fact would be irrevocable. For illustration, suppose a compensation appeal is submitted without argument by counsel and through mistake of the clerk or otherwise the court, in reading the transcript, fails to see some-part of a large record. An award is announced and the next day the mistake is discovered. Upon examination of the additional evidence the court concludes that its finding was wrong, on a controverted and vital issue of fact. We are here saying that there would be no way to correct the award thus mistakenly entered. Admittedly, the situation posed as illustration is not likely to occur since the court would probably discover the omission by examination of the index or by noting the skip in the page numbering. But it might happen.- At any rate'many other situations, including those arising from purely clerical errors, which may easily occur, can readily be imagined. Appeal to this court would be of no avail if the record discloséd *781substantial evidence to support the award — no matter how contrary it was to the real judgment and intention of the trial court. Certainly the act does not require a result so illogical and so subversive of the purposes of the act.
The result in the instant case illustrates the injustice of the rule. It was the final judgment of the district court, as it had been of the commissioner, that the claimant suffered a ten percent partial permanent disability as a result of the accident. For the sufficient reason stated in the court’s opinion, it was not necessary to consider the question of whether there was evidence to support such an award. But I have no hesitancy in saying that while there was a conflict of testimony on the point there was ample evidence to support the award as to partial permanent disability. In the oral argument counsel for the respondent did not seriously contend otherwise. And yet there is nothing the claimant can now do about it. I agree with the court’s opinion that no relief is possible under the “cross-appeal.” And no modification of the award of July 31 may be sought under G. S. 1935, 44-528, because final payment under that award had long before been made, and because of other facts which make that section inapplicable.
I am not impressed by the view that it would open the way for endless delays if we were to uphold the award of August 14. It would do nothing but make possible a modification of an award, within the term and within the twenty days. And the suggestion that a district court might continue to delay a compensation case by repeated modification every nineteen or twenty days seems quite unrealistic. In the first place there would be no need to resort to such a device if the court had a deliberate purpose of delay. While the statute provides for early hearing it does not provide when the decision shall be made. Delay could be accomplished by the more simple means of delaying the decision in the first instance. In any event, there are ample remedies for capricious action, for abuse of power.
It is also suggested in the opinion that if courts are permitted to modify an award once made, even if only within the term and within the twenty days the parties and their counsel would be required to be on the alert for such possible modification. What is novel about that? A similar necessity exists-under countless situations in civil cases' generally. And of course no one is suggesting that parties *782would not be entitled to notice of modification made or would not have twenty days in which to appeal from such new award.
Attention is called in the opinion to Walz v. Missouri Pac. Rld. Co., 130 Kan. 203, 285 Pac. 595, in which it was held that since there was no provision for doing so in the compensation act the commissioner had no power to set aside an award which he had made and grant a rehearing. The contention is that the same reasoning would preclude the court from modifying its award. I do not agree. The office of commissioner is one created solely by the act. His powers are those which the act gives him. District courts, on the other hand, were not created by the compensation act. They were living institutions whose services were invoked by the act. They bring to the performance of their duties under the act their inherent powers, except as such powers are limited or circumscribed by provisions of the act. And on the practical side the distinction on-this point between the commissioner and the court is equally obvious. If the commissioner errs in an award on vital issues of fact appeal 'to the district court is open to either side. But under the instant decision if the district court decides that it has erred in its findings of fact there is then no recourse if the erroneous finding is supported by evidence.
This expression of views might well close here, being based squarely upon the inherent power of the court. But it is pertinent to add that even upon the basis of the statute itself our decisions are not wholly harmonious with the instant decision. For instance, although the act provides specific methods for enforcing an award (G. S. 1935, 44-529, 44-563) it was held in Lenon v. Standard Oil Co., supra, that an-award may be enforced the same as any other judgment, under the code of civil procedure. Again, in Employers’ Liability Assurance Corp. v. Matlock, 151 Kan. 293, 98 P. 2d 456, it was held that although the act does not specifically give authority to the commissioner to determine equitable defenses in enforcing insurance policies, such jurisdiction in equity is incidental to the general jurisdiction conferred upon him. With these decisions I am in agreement. ' They are in harmony with our repeated declarations that the act is to be liberally construed to carry out its purposes.
The judgment of the trial, court: should be affirmed.
Smith and Parker, JJ., join in the foregoing dissenting opinion.